DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-29 and 32-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Errato Jr. (US 10757830).
Regarding claim 21, Errato Jr. teaches a system (Figure 2) comprising: two or more input phases (Figure 2 Components Phases A, B, C outputted from Component 102 to the power bus and distributed are the two or more input phases); two or more output phases (Figure 2 Components 116 output phases to the different loads, J1-JN, are the two or more output phases); and a balancing system (Figure 2 Components 116+124+112) that is connected to the two or more input phases and the Figure 2 Components 116+124+112 are connected to the input and output phases through Components 116 which output the input phases as output phases based on the controls generated by Components 124 and 112), the balancing system being configured to: determine an amount of imbalance between the two or more output phases (Col. 8 Lines 50-57 “the overall method of the invention may include determining the balance of the IPMDS 100 (or individual power outputs 104) by examining the power characteristics (and/or load) of at least one of the power outputs 104 to determine a characteristic of the power and/or load at the power output(s) 104. This may include determining the current imbalance of the load at one or more of the power output(s) 104”); determine whether the amount of imbalance satisfies a threshold (Col. 5 Lines 48-64 “Once the state of imbalance is determined, the process of evaluating loads and planning appropriate procedures may be accomplished by comparing results and/or measured values with standards and/or predefined parameters… Additionally, these parameters may include imbalance thresholds such as an acceptable amount of imbalance…”); select a particular quantity of the two or more input phases based on whether the amount of imbalance satisfies the threshold (Col. 5 Lines 5-12 “Once the imbalance of the circuit (and/or entire system) in question is determined, the system and method of the invention identifies the best approach to achieving the desired load balance via at least one of phase rotation, phase selection and/or load shedding. It should be appreciated that the phase rotation, phase selection and/or load shedding may be implemented separately or in combination with each other or other techniques”; Col. 5 Lines 27-35 “Additionally, the phase selection capability also provides for increased system efficiency, reduced nuisance circuit breaker activation and faster switching time with higher current handling features. The phase selection further allows the system and method of the invention to balance single phase loads in a multiphase system, to reassign loads when individual phases are dropped and to assign single phase outlets to any phase available or desired”; Col. 5 Lines 48-64; These passages show that multiple techniques can be used and also shows that in each instance a particular quantity in an input phase is chosen to correct the imbalance; The second passage highlighted shows that an individual input phase from the multiple input phases can be assigned to be outputted to any phase outlet desired); and reduce the amount of imbalance by using the particular quantity of the two or more input phases (Col. 5 Lines 5-64 shows that when an imbalance is determined, the techniques of phase rotation, phase selection and/or load shedding can be used to reduce the amount of imbalance).

Regarding claim 22, Errato Jr. teaches all the limitations of claim 21. Errato Jr. further teaches wherein the balancing system is further configured to: determine that measured currents of the two or more input phases are not balanced (Col. 4 Lines 36-64 outline that an imbalance between phases is determined based on the current value of the phase and is assigned a scalar value to ascertain the amount of imbalance; Col. 10 Lines 34-64 outline the procedure of fixing an input that is imbalanced), and wherein, when determining the amount of imbalance between the two or more output phases, the balancing system is configured to: determine the amount of imbalance between the two or more output phases after determining that the measured currents of the two or more input phases are not balanced (Col. 10 Lines 34-64; Col. 5 Lines 13-48).

Regarding claim 23, Errato Jr. teaches all the limitations of claim 21. Errato Jr. further teaches wherein the balancing system is further configured to: measure a first current of a first output phase of the two or more output phases; and measure a second current of a second output phase of the two or more output phases (Col. 4 Lines 36-64 outline that an imbalance between phases is determined based on the current value of the phase and is assigned a scalar value to ascertain the amount of imbalance; This passage shows that the current values are measured), and wherein, when determining the amount of imbalance between the two or more output phases, the balancing system is configured to: determine Col. 5 Lines 13-48).

Regarding claim 24, Errato Jr. teaches all the limitations of claim 21. Errato Jr. further teaches wherein the balancing system is further configured to: measure a first current of a first input phase of the two or more input phases; and measure a second current of a second input phase of the two or more input phases (Col. 4 Lines 36-64 outline that an imbalance between phases is determined based on the current value of the phase and is assigned a scalar value to ascertain the amount of imbalance; This passage shows that the current values are measured), and wherein, when determining the amount of imbalance between the two or more output phases, the balancing system is configured to: determine the amount of imbalance between the two or more output phases based on the first current of the first input phase and the second current of the second input phase (Col. 10 Lines 34-64; Col. 5 Lines 13-48).

Regarding claim 25, Errato Jr. teaches all the limitations of claim 21. Errato Jr. further teaches wherein, when determining the amount of imbalance between the two or more output phases, the balancing system is configured to: determine the amount of imbalance between the two or more output phases based on currents of the two or more input phases and currents of the two or more output phases (Col. 10 Lines 34-64; Col. 5 Lines 13-48).

Regarding claim 26, Errato Jr. teaches all the limitations of claim 21. Errato Jr. further teaches wherein, when determining whether the amount of imbalance satisfies the threshold, the balancing system is configured to: determine that the amount of imbalance is below the threshold (Col. 5 Lines 48-64), and wherein, when selecting the particular quantity of the two or more input phases, the balancing system is configured to: select the particular quantity of the two or more input phases based on Col. 5 Lines 48-64; Col. 5 Lines 13-48; Col. 10 Lines 34-64).

Regarding claim 27, Errato Jr. teaches all the limitations of claim 26. Errato Jr. further teaches wherein the particular quantity of the two or more input phases is less than another quantity of the two or more input phases that is selected when another amount of imbalance satisfies the threshold (Col. 5 Lines 48-64; Col. 5 Lines 13-48; Col. 10 Lines 34-64).

Regarding claim 28, Errato Jr. teaches all the limitations of claim 21. Errato Jr. further teaches wherein the balancing system is further configured to: select a particular quantity of the two or more output phases that need to be balanced with the particular quantity of the two or more input phases, and wherein, when reducing the amount of imbalance by using the particular quantity of the two or more input phases, the balancing system is further configured to: reduce the amount of imbalance by using the particular quantity of the two or more input phases and the particular quantity of the two or more output phases (Col. 10 Lines 34-64).

Regarding claim 29, Errato Jr. teaches all the limitations of claim 21. Errato Jr. further teaches wherein, when reducing the amount of imbalance by using the particular quantity of the two or more input phases, the balancing system is further configured to: draw power from the particular quantity of the two or more input phases, and inject the power into one or more of the two or more output phases (Col. 10 Lines 34-64; Col. 5 Lines 13-48; these passages show that a certain input phase current can be assigned to a certain output phase and that current can be injected into that output phase).


Regarding claim 32, Errato Jr. teaches a method (Figure 2) comprising: determining, by a device (Figure 2 Components 116+124+112), an amount of imbalance (Col. 8 Lines 50-57 “the overall method of the invention may include determining the balance of the IPMDS 100 (or individual power outputs 104) by examining the power characteristics (and/or load) of at least one of the power outputs 104 to determine a characteristic of the power and/or load at the power output(s) 104. This may include determining the current imbalance of the load at one or more of the power output(s) 104”) associated with a power system (Figure 2); determining, by the device, whether the amount of imbalance satisfies a threshold (Col. 5 Lines 48-64 “Once the state of imbalance is determined, the process of evaluating loads and planning appropriate procedures may be accomplished by comparing results and/or measured values with standards and/or predefined parameters… Additionally, these parameters may include imbalance thresholds such as an acceptable amount of imbalance…”); selecting, by the device, a particular quantity of phases based on whether the amount of imbalance satisfies the threshold (Col. 5 Lines 5-12 “Once the imbalance of the circuit (and/or entire system) in question is determined, the system and method of the invention identifies the best approach to achieving the desired load balance via at least one of phase rotation, phase selection and/or load shedding. It should be appreciated that the phase rotation, phase selection and/or load shedding may be implemented separately or in combination with each other or other techniques”; Col. 5 Lines 27-35 “Additionally, the phase selection capability also provides for increased system efficiency, reduced nuisance circuit breaker activation and faster switching time with higher current handling features. The phase selection further allows the system and method of the invention to balance single phase loads in a multiphase system, to reassign loads when individual phases are dropped and to assign single phase outlets to any phase available or desired”; Col. 5 Lines 48-64; These passages show that multiple techniques can be used and also shows that in each instance a particular quantity in an input phase is chosen to correct the imbalance; The second passage highlighted shows that an individual input phase from the multiple input phases can be assigned to be outputted to any phase outlet desired); and reducing, by the device, the amount of imbalance based on selecting the particular quantity of phases (Col. 5 Lines 5-64 shows that when an imbalance is determined, the techniques of phase rotation, phase selection and/or load shedding can be used to reduce the amount of imbalance).

Regarding claim 33, Errato Jr. teaches all the limitations of claim 32. Errato Jr. further teaches determining that measured currents of two or more input phases are not balanced (Col. 4 Lines 36-64 outline that an imbalance between phases is determined based on the current value of the phase and is assigned a scalar value to ascertain the amount of imbalance; Col. 10 Lines 34-64 outline the procedure of fixing an input that is imbalanced), wherein determining the amount of imbalance comprises: determining the amount of imbalance after determining that the measured currents of the two or more input phases are not balanced (Col. 10 Lines 34-64; Col. 5 Lines 13-48).

Regarding claim 34, Errato Jr. teaches all the limitations of claim 32. Errato Jr. further teaches measuring a first current of a first output phase of the particular quantity of phases; and measuring a second current of a second output phase of the particular quantity of phases (Col. 4 Lines 36-64 outline that an imbalance between phases is determined based on the current value of the phase and is assigned a scalar value to ascertain the amount of imbalance; This passage shows that the current values are measured), wherein determining the amount of imbalance comprises: determining the amount of imbalance based on the first current of the first output phase and the second current of the second output phase (Col. 5 Lines 13-48).

Regarding claim 35, Errato Jr. teaches all the limitations of claim 32. Errato Jr. further teaches measuring a first current of a first input phase of the particular quantity of phases; and measuring a Col. 4 Lines 36-64 outline that an imbalance between phases is determined based on the current value of the phase and is assigned a scalar value to ascertain the amount of imbalance; This passage shows that the current values are measured), wherein determining the amount of imbalance comprises: determining the amount of imbalance based on the first current of the first input phase and the second current of the second input phase (Col. 10 Lines 34-64; Col. 5 Lines 13-48).

Regarding claim 36, Errato Jr. teaches all the limitations of claim 32. Errato Jr. further teaches wherein the particular quantity of phases is a particular quantity of two or more input phases, and wherein determining the amount of imbalance comprises: determining the amount of imbalance based on currents of the two or more input phases and currents of two or more output phases.

Regarding claim 37, Errato Jr. teaches all the limitations of claim 32. Errato Jr. further teaches wherein determining whether the amount of imbalance satisfies the threshold comprises: determining that the amount of imbalance is below the threshold (Col. 5 Lines 48-64), and wherein selecting the particular quantity of phases comprises: selecting the particular quantity of phases based on determining that the amount of imbalance is below the threshold (Col. 5 Lines 48-64; Col. 5 Lines 13-48; Col. 10 Lines 34-64).

Regarding claim 38, Errato Jr. teaches all the limitations of claim 37. Errato Jr. further teaches wherein the particular quantity of phases is less than another quantity of phases that is selected when another amount of imbalance satisfies the threshold (Col. 5 Lines 48-64; Col. 5 Lines 13-48; Col. 10 Lines 34-64).

Regarding claim 39, Errato Jr. teaches all the limitations of claim 32. Errato Jr. further teaches selecting a particular quantity of output phases that need to be balanced with the particular quantity of phases, and wherein reducing the amount of imbalance comprises: reducing the amount of imbalance by using the particular quantity of phases and the particular quantity of output phases (Col. 10 Lines 34-64). 

Regarding claim 40, Errato Jr. teaches all the limitations of claim 32. Errato Jr. further teaches wherein reducing the amount of imbalance comprises: drawing power from the particular quantity of phases, and injecting the power into one or more output phases (Col. 10 Lines 34-64; Col. 5 Lines 13-48; these passages show that a certain input phase current can be assigned to a certain output phase and that current can be injected into that output phase).
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Errato Jr. (US 10757830) in view of Navarro (US 2012/0205982).
Regarding claim 30, Errato Jr. teaches all the limitations of claim 21. Errato Jr. does not teach a transformer; and a wye winding structure, wherein the two or more input phases receive power from the transformer via the wye winding structure.
Figure 2), comprising: an input that has two or more input phases (Figure 2 The three input phases being inputted into Component 212); a transformer (Figure 2 Component 30); and a wye winding structure (Figure 2 Component 30 has a wye winding structure); wherein the two or more input phases receive power from the transformer via the wye winding structure (Figure 2 Component 30 provides the power to the three input phases).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Errato Jr. to incorporate a transformer to provide power as an input source as taught by Navarro. The advantage and reasoning to do so is that the delta-wye configuration is a transformer configuration that is commonly used for three-phase service in industrial and commercial environment in Northern America allowing the circuit to be implemented easily (Navarro Paragraph 0032). Another advantage to having a transformer allows for voltages to be stepped up or down without having a significant amount of energy loss.
 
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Errato Jr. (US 10757830).
Regarding claim 31, Errato Jr. teaches all the limitations of claim 21. Errato Jr. further teaches wherein the two or more output phases include: a first output phase that provides power to a second device, a second output phase that provides power to the second device, and a third output phase that provides power to the second device (Figure 2 Component J1 is a first load/device which receives power from each of the three output phases).
Errato Jr. does not teach wherein the first output phase solely provides power to a first device. 
Errato Jr., however, in a different embodiment teaches a power system (Figure 8C), comprising: a first output phase (Figure 8C Component Ph.B outputted by the Power Distribution and Phase Balancing Component to Component J1 and Component J5) providing power to a first device (Figure 8C Component J5) and a second device (Figure 8C Component J1); a second output phase that provides power to the second device (Figure 8C Component Ph.A outputted by the Power Distribution and Phase Balancing Component to Component J1), and a third output phase that provides power to the second device (Figure 8C Component Ph.C outputted by the Power Distribution and Phase Balancing Component to Component J1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Errato Jr. to incorporate having another load/device that is powered solely by a single phase as taught by the different embodiment of Errato Jr. The advantage of this design is that multiple loads can be powered by the power system even loads that require less output. Another advantage of having a single phase output load is that it allows the system to efficiently balance the phases in a multiphase system thus enhancing the efficiency of the system (Col. 10 Lines 34-64). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         






	/THIENVU V TRAN/                                                        Supervisory Patent Examiner, Art Unit 2839